Citation Nr: 1231910	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-05 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Jackson, Mississippi


THE ISSUE

Entitlement to reimbursement or payment for the cost of private medical services incurred by the appellant on August 5, 2008, at the Slidell Memorial Hospital, Slidell, Louisiana.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active military service in the US Navy from February 1965 to March 1969.  He has numerous service-connected disabilities including arteriosclerotic heart disease (60 percent disabling), diabetes mellitus (20 percent disabling), paralysis of the external popliteal nerve, sciatic nerve, the median nerve (left), and the median nerve (right) (each rated as 20 percent disabling), etcetera.  His disabilities have been found to be permanent in nature and he also has been found to be totally disabled.  

This matter comes before the Board of Veterans Appeals, hereinafter the Board, on appeal from a letter decision of May 2009 issued by the Department of Veterans Affairs (VA), New Orleans VA Medical Center (VAMC), in New Orleans, Louisiana.  

In conjunction with his claim, the appellant provided testimony via a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2012 in Washington, DC.  A transcript of that hearing was prepared and has been included in the claims folder for review. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2011) and that the Board can go forward on the claim based on the current record.

On a procedural note, the record reflects that the appellant's accredited representative has not submitted an informal hearing presentation nor has a VA Form 646 been proffered.  Nevertheless, in this case, the Board is granting the full benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


FINDINGS OF FACTS

1.  The appellant was transported by ambulance on August 5, 2008, to Slidell Memorial Hospital, in Slidell, Louisiana.  

2.  The appellant has been awarded a 60 percent disability rating for arteriosclerotic heart disease.  He has been found to be permanently and totally disabled.  

3.  The VA was responsible for payment of the treatment the appellant received at the Slidell Memorial Hospital even though said treatment was not for a service-connected disability.  

4.  The appellant, who was 62, was bedridden by extreme pain and back spasms, and could not be safely moved by his family, was transported to the emergency room at the hospital by ambulance.   

5.  A VA facility was not feasibly available to provide the necessary and emergency care to include ambulance transportation on August 5, 2008.  



CONCLUSION OF LAW

The criteria for payment or reimbursement for the reasonable value of medical care provided to the appellant by the Slidell Memorial Hospital on August 5, 2008, have been met.  38 U.S.C.A. § 1728 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, along with his wife, have provided testimony concerning his medical condition prior to August 5, 2008, and the events that led up to him being transported by ambulance to the Slidell Memorial Hospital, in Slidell, Louisiana.  In essence, the parties have stated that normally the appellant would obtain treatment for his various maladies and complaints, along with his service-connected disabilities, through the VA Outpatient Clinic in Slidell, or at the New Orleans VA Medical Center (VAMC).  

Nevertheless, on August 5, 2008, the appellant, who suffers from diabetes mellitus, peripheral neuropathy of the extremities, and arteriosclerotic heart disease, and who had been having pain and stiffness in his back, began experiencing excruciating pain and discomfort in the back.  Per the appellant and his wife, the pain and discomfort was so great and his movement was so limited that he was bedridden.  The appellant and his spouse have testified that they contacted a VA health care worker who purportedly told them that he should be transported to a health care facility as soon as possible.  An ambulance was contacted and the appellant was taken to the emergency room at the Slidell Memorial Hospital.  The appellant was not taken to Slidell VA Outpatient Clinic because it does not provide emergency services.  Also, he was not taken by ambulance from his house in Pearl City to the VAMC because the local ambulance services are required by law to take the patient to the closest/nearest emergency medical treatment facility.  

The private medical records reveal that the appellant arrived at Slidell Memorial Hospital at 1415 hours.  His chief complaint when presented what extreme pain in the lower back that radiated down to his left leg.  The appellant received emergency treatment which included prescription medications to relieve or buffer the pain.  About four hours after his initial presentation to the emergency room, the appellant was able to finally stand up on his own and move to a wheelchair which was wheeled out to a vehicle that took the appellant home.  

Following the release of the appellant from the Slidell Memorial Hospital, the hospital provider sent a bill to the appellant and the VA requesting payment of fees incurred on August 5, 2008.  The New Orleans VAMC reviewed the claim and then issued a denial by letter.  In that denial, the VAMC concluded that there was a VA facility that was feasibly available that could have provided the care that the appellant received at the Slidell Memorial Hospital.  As such, the costs incurred by the appellant would not be paid by the VA.  The appellant was notified of that action and he has appealed to the Board for review.  

Under the provisions of the Veterans Claims Assistance Act of 2000 [VCAA], VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error. 

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 (2011) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2011), the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2011). 

In this case, the appellant was informed of the bases of the denial of the claim.  There is no indication that any additional notice or development would aid the appellant in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). 

The Court has stated that an "avenue for potential relief for a veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which provides that the Secretary 'may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such veterans have made payment.'"  Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002). 

Such reimbursement is available only where -

(1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; 

(2) such care or services were rendered to a service member in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a service member who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a service member who (i) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title), and (ii) is medically determined to have been in need of care or treatment . . . .; and 

(3) [VA] or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical. 

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2011).  The statute further indicates that customary and usual charges for emergency treatment shall include travel and incidental expenses.  The statute was amended effective October 10, 2008, however, the amendments do not provide any additional benefit that would assist the appellant. 

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, emphasized in the above quotation, "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993). 

It has been argued by the appellant, who was 62 years old at the time of the incident, that it was his belief that emergent medical attention was appropriate because he was experiencing extreme pain in the lower back that had exponentially increased over a period of time.  It has been insinuated that because the pain was so severe that he was bedridden and could not even walk to his vehicle and had to be transported by gurney to a facility, he thought this condition was hazardous to his health.  Even if the Board agrees with the appellant as to the emergency nature of the treatment, the evidence does not show that the treatment was for a service-connected disability or for a nonservice-connected disability that was affecting a service-connected disability.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).  

In determining whether evidence submitted by the appellant, i.e., that it was his belief that he was suffering from an emergency situation, is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, they could be considered reasonable given the appellant's age and his severely compromised health at that time.  The Board also believes that it is reasonable to believe that if the medical care providers who arrived with the ambulance did not believe that the appellant needed immediate care, they would have provided care and treatment to the appellant at his home, and would not have taken him immediately to the emergency room of the hospital.  It is further noted that since the Veteran filed his claim, his recitation of the assertions made has remained consistent and not at odds with other statements made by the appellant himself.  Thus, the Board finds that the appellant's written and testimonial evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145 155-156 (1996).  Moreover, the appellant does have a total disability rating and permanency was previously established.  Thus, it is the conclusion of the Board that the appellant has met the first two requirements of 38 U.S.C.A. § 1728 (West 2002) [emergent nature and treatment for any disability of a service member who has a total disability rating permanent in nature]. 

The question then remains whether a federal facility was available prior to his presentation at the emergency room of the Slidell Memorial Hospital in Slidell, Louisiana.  At the time of the incident, the closest hospital to the appellant's home was the Slidell Memorial Hospital.  It was a little over ten miles from the appellant's home to the hospital.  The nearest VA facility that was open and available to the appellant was the New Orleans VAMC that was an hour from the appellant's home and 40 plus miles away.  While the VAMC personnel who reviewed the appellant's claim for reimbursement have said that the appellant could have got to the New Orleans VAMC, the Board finds that reasoning unreasonable.  The appellant and his wife have specifically testified that he was unable to stand up and get out of the bed due to the pain produced by his back condition.  It was only with the physical assistance of the health care providers who came in the ambulance that the appellant could be transported out of his house.  In sum, given the appellant's condition for which the appellant received transportation therefor, the Board finds that at the time the appellant needed transport, a VA facility was not feasibly available to him. 

In conclusion, the Board finds that the appellant meets the criteria for payment or reimbursement of for the cost of private medical services incurred by the appellant on August 5, 2008, because the evidence shows that the appellant was in receipt of a total disability rating, permanent in nature, the treatment was for symptoms so serious as to require immediate medical attention to avoid serious impairment or death, and because a VA facility was not foreseeably or reasonably available.  Therefore, the benefit sought on appeal is granted.


ORDER

Entitlement to reimbursement or payment for the cost of private medical services incurred by the appellant on August 5, 2008, at the Slidell Memorial Hospital, is granted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


